The writer fully concurs in the opinion of the court. Jurisdiction is a word of many meanings with the result that precedents and decisions involving jurisdictional questions are peculiarly liable to be misunderstood and misapplied. We are in the habit of saying that when a plea of privilege is filed the court has no jurisdiction of the case, other than to order a transfer, unless and until a controverting plea is filed. This, of course, is only true in a specially qualified sense. It is sometimes said that unless the record be filed in an appellate court the court has not acquired jurisdiction. That only means, of course, that the authority of the court to review the case upon its merits is subject to certain legally prerequisite steps which operate as conditions precedent to the authority of the court to determine questions involved in the merits of the case. In either of said cases, the court does have jurisdiction in a sense. It has jurisdiction in the sense that a court has the inherent power by injunction to protect unlawful interference with its jurisdiction.
County courts have general jurisdiction of condemnation proceedings. Ordinarily, the exclusive jurisdiction of a civil suit is invoked and has its origin in the filing of plaintiff's petition. In condemnation proceedings the statutes have the effect of providing otherwise. It is provided that "the party desiring to condemn the property * * shall file a statement in writing with the county judge of the county in which theland or a part thereof is situated." (Italics ours.) R.S. 1925, Art. 3264, Vernon's Ann.Civ.St. art. 3264. The filing of such statement is not the institution of the suit in the county court in the ordinary sense. By provision of the statutes it is the first step in proceedings of which the last step is a judgment by the county court of the same "county in which the land or a part thereof is situated." Until objection to the award of the commissioners is filed it is true in a very real sense no suit or case is pending in the county court; but the whole statutory proceeding is idle and meaningless unless it is finally to culminate in a judgment of that court. The filing of objections to the award of the commissioners has an effect similar to that of the filing of a controverting plea to a plea of privilege. In the absence of any objections the jurisdiction of the county court will be restricted to making the award the judgment of the court. But the very fact that the award becomes the judgment of the court necessarily presupposes jurisdiction of the court in some sense. The filing of objections to an award, like the filing of a controverting plea to a plea of privilege, is a prerequisite step to the exercise of the court's jurisdiction not in the sense of the jurisdiction which the court has the power and duty to protect against interference, but in the sense of authority to exercise real judicial power in determining the merits of the matters in controversy. It is manifestly just as essential that jurisdiction in the one sense be protected as jurisdiction in the other sense.
As respects the power of a court to protect its jurisdiction, the jurisdiction meant is that of the subject-matter, rather than the manner of its invocation. In the celebrated case of Cleveland v. Ward, 116 Tex. 1,285 S.W. 1063, jurisdiction of the subject-matter was held to be the subject of protection, even if plaintiff's petition was subject to a general demurrer. The jurisdiction held to be the subject of protection was declared by the court to extend so as to include the making of new parties.
Under the statutes the filing of the statement with the County Judge of Palo Pinto County was just as certainly the first step in proceedings looking to a final judgment of the county court of that county as *Page 526 
plaintiff's petition filed in the county court would be. It was a pre-emption of the jurisdiction of the county court finally to decide all matters in controversy according to the contingency provided for in the statute. The power and duty of the court to protect such jurisdiction was equally imperative, whether the judgment was to be merely the adoption of the award of the commissioners through acts in themselves ministerial, or was to result from a full hearing by the court as such in the exercise of real judicial power.
The jurisdiction which we had occasion to discuss in Hardy v. City of Throckmorton, Tex. Civ. App. 62 S.W.2d 1104, 1105, was simply that enlarged authority of the court which results from the timely filing of objections to an award. It was, as stated in the opinion, "the jurisdiction of the county court to correct errors in the award of thecommissioners." (Italics ours.) As further stated, the jurisdiction invoked by filing objections was "the jurisdiction of the court as suchto determine the correctness of the award." (Italics ours.) The question to be determined in this case was in no way involved in that case, and even in the absence of the language implying that the word jurisdiction was used in the particular sense, the very subject-matter of the issue before the court would show that the word was used in such particular sense.